DETAILED ACTION

Representative Figures

    PNG
    media_image1.png
    673
    556
    media_image1.png
    Greyscale

Election/Restrictions
Restriction to one of the following inventions was required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a CENTRIFUGE SYSTEM, classified in B04B 5/005.
II. Claims 19 & 20, drawn to a ROLLED TWO-LAYER FILTER, classified in B01D 29/073.
Election of Species
This application contains claims and/or disclosure directed to the following patentably distinct mutually exclusive species:
System Species
Corresponding Drawing Figures
1 - Elected
1
2
2
3
6


Applicant’s Election July 14, 2022, without traverse is acknowledged:

    PNG
    media_image2.png
    611
    899
    media_image2.png
    Greyscale

Pending Claim Tree

    PNG
    media_image3.png
    441
    548
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    662
    472
    media_image4.png
    Greyscale

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “central longitudinal opening” and “rotary motion source” both, as recited in claim 1, the “fluid flow path” as recited in claims 14-16, the “gearbox,” “transmission,” “fly wheel,” “belt system,” and “motor” all, as recited in claim 18; must be shown or the feature(s) canceled from the claim(s).  No new matter will be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “12” and “20” appear to have both been used to designate the same structure as depicted in Fig. 1.  Although the Specification discusses two structures with respect to reference numerals “12” and “20”, only one cross-hatched structure is depicted in Fig. 1, where both “12” and “20” contact it. Likewise, reference numerals “10,” “12,” “16,” and “20” all appear to refer to the same structure, albeit, “12” and “20” appear to identify opposing sides of the same cross-hatched structure.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) and 37 CFR 1.84(p)(4) because they do not include the relevant reference signs mentioned in the description and appear to use different reference characters across the various figures/embodiments/species. Figure 1 does not identify the filter by reference numeral. Figure 2 includes a single reference character, while Figure 4 does not include any!  The base and central structures of non-elected Figure 3 are likewise, unlabeled with reference characters. In Figure 1, “bowl” is not depicted or identified by reference numeral. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown and labeled with reference characters in the drawings. This is especially important when multiple embodiments are disclosed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

It is unclear how the “rotary motion source” rotates or causes rotation of “the centrifuge housing.” It is unclear what minimal structure or components constitute or make-up the “rotary motion source.” It is unclear what components rotate and what they rotate relative to. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. A claim is considered indefinite if it does not reasonably apprise those skilled in the art of its scope. 
It is unclear what the “centrifuge system” of claim 1 accomplishes, or is intended to accomplish. It is unclear how whatever is intended to be accomplished is accomplished. Not specifying any type of inlet, it is unclear how anything enters the “centrifuge system” of claim 1. Not specifying any type of outlet, it is unclear how 
anything exits the “centrifuge system” of claim 1.
In dependent claims 2,3,10,12,13,15 and 17, it is unclear what is intended by the recitation, “flow defining layer.” In what way does the layer “define” flow? What “flow” is being “defined”? No “flow” is positively recited in claim 1. It is unclear what minimal structure or components constitute or make-up the “flow defining layer.”
In dependent claims 4-9, it is unclear what is intended by the recitation, “flow-promoting portion.” In what way does the “flow-promoting portion” “promote” flow? What “flow” is being “promoted”? No “flow” is positively recited in claim 1. It is unclear what minimal structure or components constitute or make-up the “flow-promoting portion.”
It is unclear how the claimed “flow defining layer” differs from the claimed “flow-promoting portion.” It is unclear how “promoting” differs from “defining” within the context of dependent claims 2-17. These nebulous terms are ambiguously incongruous with the language of the separation, and more particularly, the filtration arts.
It is unclear what is intended by the recitation, “at least one fluid opening positioned within the central longitudinal opening of the filter” as recited in dependent claim 8. How can an “opening” be “positioned within” an opening?
Claims 1-18 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

An original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. An objective standard for determining compliance with the written description requirement is: Does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed?
The disclosure includes the recitations, “centrifuge housing” (three times in the Specification), “rotor” (fourteen times in the Specification and conspicuously absent from the claims), “bowl” (four mentions in the Specification), and “outer shell” (one occurrence in the Specification). It is unclear how these disclosed components structurally interrelate to one another and operatively relate to one another. Claim 1 specifies, “a rotary motion source for rotating the centrifuge housing.” Considering this clause, It is unclear what rotates, and what, if anything, remains stationary. It is unclear what role the unclaimed “rotor” and “bowl” play, and how the claimed “centrifuge system” operates without the unclaimed “rotor” (absent from ALL pending claims) and “bowl” (also, absent from ALL pending claims), or if operation is even possible without a “bowl” or a “rotor.”
It is unclear how the “rotary motion source” rotates or causes rotation of “the centrifuge housing.” It is unclear what minimal structure or components constitute or make-up the “rotary motion source.” It is unclear what components rotate and what they rotate relative to. It is unclear what role the unclaimed nor depicted “rotor” and/or “bowl” play, or whether they move, or if it is even possible for the claimed “centrifuge system” to operate without these unclaimed, non-depicted components. It is unclear how disclosed nozzles 18 depicted in Fig. 1, cause rotation of “the centrifuge housing.” It is unclear what structure is struck by the nozzle flow(s) to cause rotation of “the centrifuge housing.”

Additionally, the questions posed in the annotated Fig. 1 below are incorporated by reference, here:

    PNG
    media_image5.png
    1052
    822
    media_image5.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation, “at least one fluid opening positioned within the central longitudinal opening of the filter” is not seen to further limit claim 1 from which dependent claim 8 depends.  Although not positively recited in claim 1, an “opening” extending through the wall of the “central shaft” must exist or be present, in order for the “centrifuge system” to operate in the manner that the Examiner believes it operates. This “opening” is not optional. Accordingly, the “opening” first appearing in dependent claim 8, must be present in order for the “centrifuge system” to operate. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Information Disclosure Statement
	As an aid to guidance in complying with 37 CFR §§ 1.56, 1.97 and 1.98, Chapter 2000 of the MPEP has been written.
MPEP § 2001.06(b) [R-2]    Information Relating to or From Copending United States Patent Applications
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir.1972):

[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.   See also MPEP § 2004, paragraph 9.

Accordingly, the individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application.>See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.

The listing of references in the specification (e.g., at least at Specification numbered paragraphs “[0051]” and “[0052]”) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776